Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending and have been examined.
Priority
This application, Serial No. 17/090,383 (PGPub: US2021/0055297) was filed 11/05/2020. This application is a CONTINUATION of 15/848,301 filed 12/20/2017, now US Patent 10,837,962. 
Information Disclosure Statements
The Information Disclosure Statement filed 11/05/2020  has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because line 5 recites “the source urine sample” and while the claim has previously recited “a source biological sample” and “the source biological sample”, this limitation of “the source urine sample” lacks antecedent basis and it is unclear if this urine sample is the original source biological sample or an additional sample.
	Claim 6 is indefinite because claim 1 recites “eluting the captured-TB-LAM…in an eluate under a salt concentration of at least 1M” and since claim 6 further recites “using an elution buffer having a buffer salt concentration greater than 150 mM”, it is confusing if claim 6 is intending to further limit the eluate of claim 1 or alternatively how one salt concentration is at least 1M and then broader limited to greater than 150 mM.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayloff et al. US20070244368A1, hereinafter Bayloff, in view of Fenton et al. WO1998031387A1, hereinafter Fenton.
Regarding claims 12-14, Bayloff discloses a device for performing lateral flow assays (par 11, lines 4-7) of a source biological sample (par 18, lines 1-4) for detecting pathogenic bacteria, Mycobacterium tuberculosis (par 56, lines 25-26), comprising a syringe (34), a lateral flow detection cap (30), test strips (64) disposed in the cassette (par 108, lines 1-10; Fig. 10) and hollow shaft (1) configured to operatively couple and de-couple the syringe and cassette (Fig. 5), wherein the syringe and the test strips disposed in the lateral flow detection cap are in fluid communication in a coupled form (Fig. 7). 
Bayloff does not disclose an anion-exchange medium comprising one or more ligands configured to capture TB-LAM from the source biological sample.
Fenton discloses that Mycobacterium tuberculosis (Mtb) produce a mycobacterial product that is a potent B cell antigen is the cell wall glycolipid lipoarabinomannan (LAM) (Fenton, p 3, lines 11-27). Fenton incorporates by reference (Fenton, p 45, lines 11-16) Hunter et al. “Structure and Antigenicity of the Phosphorylated Lipopolysaccharide Antigens from the Leprosy and Tubercle Bacilli”, hereinafter Hunter, wherein Lam is purified by anion exchange and recovered in large quantities (Hunter, Abstract). All of the carbohydrate in the LAM-containing fraction was retained on a dimethyl aminoethyl (DEAE) based column, indicating that it was anionic (Hunter, p 12346, col 1, lines 3-5). LAM is purified from a biological sample using anion exchange chromatography on DEAE based column in the presence of detergent (Hunter, p 12346, col 1, line 21 – col 2, line 1). Fenton incorporates by reference (Fenton, p 45, lines 11-16), Sada et al. “Evaluation of Lipoarabinomannan for the Serological Diagnosis of Tuberculosis”, hereinafter Sada. LAM was purified from M. tuberculosis by anion-exchange as described by Hunter (Sada, p 2587, col 2, line 40 – p 2588, col 1, line 3). The availability of highly purified LAM from Mtb allowed its application to the assay of Mtb in biological samples from patients (Sada, Abstract). Assays based on LAM have demonstrated sensitivities up to 95% (Fenton, p 6, lines 5-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Bayloff to incorporate the DEAE based column of Fenton. Doing so would purify LAM from a biological sample which allows the assay of Mtb with sensitivities up to 95% as recognized by Fenton.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bayloff in view of Fenton as applied to claim 12 above, in further view of Gadgil US20110097318A1.
Regarding claim 15, Bayloff in view of Fenton discloses all of the limitations of claim 12, but does not disclose a dilutor unit. 
Gadgil discloses (Fig 5) a syringe (220) with a chromatography medium (234) contained within a first chamber (222). The chromatography medium is an ion exchange medium such as an anion exchange medium (par 63, lines 14-17). A secondary chamber (224) is coupled to the first chamber. A biological sample may added to the second chamber and diluted (par 15, lines 11-20). In a dual-chambered syringe, a pressure-sensitive barrier (242) is placed between the two chambers to prevent fluid flow (par 72, lines 1-3). A plunger is sufficient to cause transmission across the barrier by causing an increase in the differential pressure across the barrier sufficient to result in partial or complete loss of barrier function (par 72, lines 4-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Bayloff in view of Fenton to incorporate the dual chamber syringe of Gadgil. Doing so would allow the sample to be diluted in the second chamber and control of the flow across the barrier as recognized by Gadgil. 


State of the prior art
	As one skilled in the art would generally look towards high salt concentrations for binding disruptions, it would not have been obvious to utilize a buffer salt concentration greater than 150mM as the eluate as the applicant’s found this salt concentration to be an unexpected result (for example, see applicant’s specification at paragraph 0034). Therefore, the prior art fails to teach the claimed method and more specifically fails to teach A method for rapid diagnostic testing of a source biological sample comprising tuberculosis-lipoarabinomannan (TB-LAM), comprising: concentrating the TB-LAM by: diluting the source biological sample by at least 2.times. compared to the source urine sample to form a diluted biological sample; contacting the diluted biological sample to an anion-exchange medium to capture the TB-LAM of the diluted biological sample; capturing the TB-LAM of the diluted biological sample by the anion-exchange medium; and eluting the captured-TB-LAM from the anion-exchange medium as a concentrated form of TB-LAM in an eluate under a salt concentration of at least 1M, wherein a concentration of the TB-LAM in the eluate is in a range from about 2.times. to 25.times. compared to a concentration of the TB-LAM in the diluted biological sample; and loading the eluate comprising the concentrated form of the TB-LAM to a rapid diagnostic testing device comprising a TB-LAM-specific antibody for binding the concentrated form of the TB-LAM, wherein the eluate is loaded without any dilution, and wherein the TB-LAM binds to the TB-LAM-specific antibody under the salt concentration of at least 1M.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641